Citation Nr: 0023941	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  00-13 945	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees stemming from a 
April 26, 2000, rating decision granting service connection 
for a left shoulder disability.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel











FINDINGS OF FACT

1.  The veteran in this matter served on active duty from 
June 1960 to December 1961.

2.  On August 14, 2000, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the Board did not have original jurisdiction to decide 
eligibility for direct payment of a withheld contingency fee 
under 38 U.S.C.A. § 5904 (d).  Scates v. Gober, No. 97-875 
(U. S. Vet. App. Aug. 14, 2000) (en banc).  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of 
this matter.  38 U.S.C.A. § 7104(a) (West Supp. 2000); Scates 
v. Gober, No. 97-875 (U. S. Vet. App. Aug. 14, 2000) (en 
banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter relating to eligibility for attorney fees from 
past-due benefits was initially before the Board of Veterans' 
Appeals (Board) following proceedings at the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a recent decision which held that the Board 
did not have original jurisdiction to decide eligibility for 
direct payment of a withheld contingency fee under 38 
U.S.C.A. § 5904(d).  Scates v. Gober, No. 97-875 (U. S. Vet. 
App. Aug. 14, 2000) (en banc).  The Court held that all 
issues involving entitlement or eligibility for attorney fees 
under direct-payment contingency-fee agreements, as 
contrasted with the issues of reasonableness and 
excessiveness, must first be addressed by the RO in 
accordance with the normal adjudication procedures and cannot 
be the subject of sua sponte or other original (on motion) 
BVA review.  Scates, slip. op. at 4.  

As a result of the Court's decision in Scates, this case must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 2000).  In reaching this determination, 
the Board intimates no opinion as to the merits of this 
matter.  


ORDER

This matter regarding eligibility for direct payment of 
attorney fees is dismissed. 



		
	G. H. Shufelt
Member, Board of Veterans' Appeals



 


